IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41147
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

EULOGIO MARTINEZ-RUIZ,
also known as Nabor Martinez-Ruiz,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-98-CR-100-1
                       - - - - - - - - - -

                         December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Eulogio Martinez-Ruiz (Martinez) appeals his guilty-plea

conviction for illegal reentry into the United States following

deportation.   See 8 U.S.C. § 1326.   Martinez argues that the

district court erred when it imposed a 16-level increase under

U.S.S.G. § 2L1.2(b)(1)(A).   Martinez contends that the crime of

transporting illegal aliens does not qualify as an aggravated

felony under 8 U.S.C. § 1101(a)(43)(N).

     This court has held that the crime of transporting aliens

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41147
                                 -2-

qualifies as an aggravated felony under the Sentencing

Guidelines.    United States v. Monjaras-Castaneda, 190 F.3d 326,

331 (5th Cir. 1999).   Accordingly, the district court’s judgment

is AFFIRMED.